t c memo united_states tax_court timothy dean strong petitioner v commissioner of internal revenue respondent strong construction company inc a minnesota corporation petitioner v commissioner of internal revenue respondent docket nos filed date thomas eb brever for petitioners john c schmittdiel and helen h keuning for respondent memorandum opinion panuthos chief special_trial_judge these cases are before the court on petitioners’ motion in each docket for partial summary_judgment filed pursuant to rule respondent filed ' at the hearing on this matter respondent requested that continued - - an objection to the motion in each docket petitioners contend that there is no material issue of fact and that they are entitled to partial summary_judgment as a matter of law in particular petitioners seek to preclude respondent from asserting judicial estoppel respondent has invoked that doctrine in an attempt to bar petitioners from introducing evidence of cash on hand as the source of deposits alleged by respondent to be income to petitioners summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 ' continued his objection in each docket be considered as a cross-motion for partial summary_judgment given our conclusion herein we need not act on this request unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure by order dated date these dockets were consolidated 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 in these cases we believe that there are genuine issues as to material facts that preclude decisions as a matter of law with regard to the imposition of judicial estoppel as explained in detail below we shall deny petitioners’ motions for partial summary_judgment background petitioner timothy dean strong strong docket no is the sole owner of petitioner strong construction company inc scc docket no operating through scc strong constructed houses for resale in strong had become involved in an unprofitable business venture which resulted in numerous creditors’ attempting to collect debts from him strong filed for relief from these creditors under chapter of the bankruptcy code on date on schedule b-2 of his bankruptcy petition strong listed zero as the amount of cash on hand scc was not a party to the bankruptcy proceeding and strong did not list his ownership_interest in scc in his schedule of assets strong received a discharge_in_bankruptcy on date in date strong filed his individual federal_income_tax returns for the years and with the internal_revenue_service he filed his individual federal_income_tax return for on date for each of those years strong’s income_tax returns reported taxable_income of zero ora loss scc did not file income_tax returns for any of the years at issue respondent determined that strong understated his income from the construction business during the years in issue and further that he had overstated deductible expenses additionally during the examination of strong’s income_tax returns respondent examined a bank account no at first bank of coon rapids later named marquette bank coon rapids both strong and scc are identified as account holders on that account respondent identified numerous deposits to that account made in cash from unidentified sources respondent determined that home sales reported on strong’s returns were the source of certain of these cash deposits respondent determined that the remaining deposits to the account came from an unidentified source and constituted unreported income of strong and scc respondent issued a notice_of_deficiency to strong dated date on date respondent issued a - - notice_of_deficiency to scc respondent determined that both strong and scc were liable for federal income taxes on unreported income for the taxable years ended date through date strong and scc filed timely petitions with this court at the time the petitions were filed strong resided at clear lake minnesota and scc’s place of business was new hope minnesota strong asserts that before he had accumulated approximately dollar_figure in cash from the conduct of his construction business as well as from the sale of personal assets and from savings made while he served with the united_states navy in his pleadings he maintains that transactions with this accumulated cash explain the unidentified deposits as well as other purchases and expenditures made during the years in issue in an amendment to answer respondent alleges that the doctrine_of judicial estoppel prevents strong from arguing that he had cash accumulations of dollar_figure in in view of the fact that strong had asserted in a bankruptcy petition that he had no such cash petitioner maintains that the notice_of_deficiency to strong is consistent with strong’s practice of reporting that he operated the construction business directly respondent’s answer offers the alternative position that if scc is a taxable entity then strong should be charged with constructive dividends in the amount of scc’s net_income -- - in the motions for partial summary_judgment petitioners argue that the doctrine_of judicial estoppel does not bar strong or scc from arguing that strong possessed the claimed accumulation of cash petitioners maintain that they should not be bound by strong’s failure to report this cash in the bankruptcy proceeding alleging that strong’s bankruptcy attorney specifically advised him not to list the accumulated cash as an asset in the bankruptcy petition petitioners indicate that strong and possibly the bankruptcy attorney were confused about whether the dollar_figure was strong’s or scc’s strong states that his resulting failure to list the cash in the bankruptcy proceeding was thus unintentional or a mistake petitioners also point out that the bankruptcy attorney was subsequently suspended from practice and has since retired respondent filed an objection to petitioners’ motions respondent maintains that as a matter of law the doctrine_of judicial estoppel precludes petitioners’ cash hoard argument here whether or not strong’s failure to report the cash in the bankruptcy proceeding was the result of bad advice from his bankruptcy attorney respondent alternatively argues that even if petitioners are correct that erroneous legal advice is a defense to judicial estoppel there remain unresolved material issues of fact about that legal advice respondent offers the affidavit of strong’s bankruptcy attorney in which the attorney - states that he did not advise strong to omit any cash on hand during the bankruptcy proceeding if that is so respondent argues that strong cannot support his assertion of erroneous legal advice as a defense to judicial estoppel respondent maintains that because strong and the bankruptcy attorney differ as to whether strong was advised to omit the cash hoard there remains an unresolved material issue of fact which renders summary_judgment inappropriate discussion judicial estoppel is an equitable doctrine that prevents parties in subsequent judicial proceedings from asserting positions contradictory to those they previously have affirmatively persuaded a court to accept 100_tc_17 the doctrine_of judicial estoppel focuses on the relationship between a party and the courts it seeks to preserve the integrity of the judicial process by preventing a party from successfully asserting one position before a court and thereafter asserting a contradictory position before the same or another court merely because it is now in that party’s interest to do so id such manipulation of the judicial process by a party has been characterized by the courts as cynical gamesmanship to suit an exigency of the moment 911_f2d_1214 6th cir blowing hot and cold allen v zurich ins co --- - f 2d n 4th cir and playing fast and loose with the courts 203_f2d_510 3d cir see huddleston v commissioner supra judicial estoppel must however be applied with caution daugharty v commissioner tcmemo_1997_349 affd without published opinion 158_f3d_588 11th cir such caution is necessary in order to avoid impinging on the truth-seeking function of the court because the doctrine precludes a contradictory position without examining the truth of either statement teledyne indus inc v nlrb supra pincite see also allen v zurich ins co supra pincite 105_tc_436 the courts have adopted the doctrine_of judicial estoppel to protect the integrity of proceedings before them and the courts possess discretion in invoking the doctrine fazi v commissioner supra pincite see also 892_f2d_637 7th cir with this background we now consider whether we should decide the issue the applicability of judicial estoppel in the context of petitioners’ motions for partial summary_judgment in this connection we note that the parties do not agree as to the facts surrounding the failure to include any cash accumulation in the bankruptcy proceeding principally the parties do not agree on whether the failure to include a cash accumulation was a --- - mistake or inadvertent omission petitioners in their motion in each docket assert that there was a mistake or inadvertence while respondent does not agree with petitioners’ assertion respondent assumes in the alternative that the failure to list a cash accumulation in the bankruptcy proceeding was due to mistake or inadvertence and suggests that the defense is legally insufficient we decline petitioners’ invitation to decide whether mistake or inadvertence is a defense to respondent’s claim of judicial estoppel there appear to be genuine issues of material fact relating to omission of a cash accumulation in the bankruptcy matter and concerning whether there was acceptance by the bankruptcy court of a position of strong inconsistent with his position here the application of judicial estoppel is not ripe for decision while the factual premises are uncertain an appropriate order will be issued denying petitioners’ motions for partial summary_judgment
